 Case 1:20-cv-12012-TLL-PTM ECF No. 8 filed 10/21/20                  PageID.49      Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

VICTORIA-JOY GODWIN,

                      Plaintiff,                             Case No. 20-12012

v.                                                           Honorable Thomas L. Ludington
                                                             Magistrate Judge Patricia T. Morris
TUSCOLA COUNTY COURT, et al.,

                  Defendants.
__________________________________________/

                 ORDER ADOPTING REPORT & RECOMMENDATION

       On July 13, 2020, Plaintiff filed a pro se civil complaint against Defendants. ECF No. 1.

As explained by Magistrate Judge Morris,

       Plaintiff’s Complaint sets forth several allegations, including that Defendants have
       ‘obstructed’ her access to courts, ‘leaving [her] without a remedy and denying [her]
       access to the courts for the petitioning of redress.’

ECF No. 7 at PageID.39. The complaint was referred to Magistrate Judge Morris. ECF No. 4.

Plaintiff was granted permission to proceed in forma pauperis. ECF Nos. 2, 5. On September 29,

2020 Magistrate Judge Morris sua sponte issued a report recommending the case be dismissed.

She explained that Plaintiff “does not explain their roles with particularity for any Defendant to

understand the count(s) against them” and she “fails to attach any particular wrongdoing or

violation of an applicable law” Defendants. ECF No. 7 at PageID.46.

       Although the Magistrate Judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. The election not to file objections to the Magistrate Judge’s report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,
 Case 1:20-cv-12012-TLL-PTM ECF No. 8 filed 10/21/20                                        PageID.50   Page 2 of 2




149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 7, is ADOPTED.

        It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED.


Dated: October 21, 2020                                                        s/Thomas L. Ludington
                                                                               THOMAS L. LUDINGTON
                                                                               United States District Judge



                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon Victoria-Joy Godwin, PO Box 53, Caro, MI 48723 by first class
                       U.S. mail on October 21, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW




                                                           -2-
